UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4327



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


THOMAS ROSS STRICKLAND,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:04-cr-00034-F)


Submitted:   November 30, 2006         Decided:     December 27, 2006


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, Acting United States Attorney,
Anne M. Hayes, Jennifer P. May-Parker, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              In May 2004, Thomas Ross Strickland pled guilty and was

convicted of possession of a firearm by a convicted felon.                   He was

sentenced to twelve months of imprisonment and thirty-six months of

supervised release.          In February 2006, Strickland's probation

officer filed a petition to revoke Strickland's supervised release

because Strickland had tested positive for marijuana on a number of

occasions.       At his revocation hearing, Strickland did not contest

the    allegations.        The   district      court   found     that    Strickland

committed       the   charged    violations     and    revoked    his    supervised

release.      The court sentenced Strickland to twenty-four months in

prison, the statutory maximum. On appeal, Strickland contends that

the district court erred when it imposed a sentence outside the

range recommended by the Chapter 7 advisory policy statement

because, the court stated, a longer sentence would increase the

likelihood that Strickland would be given the opportunity to enter

the    Bureau    of   Prisons’    residential     intensive       drug    treatment

program.      We affirm.

              We recently held in United States v. Crudup, 461 F.3d 433

(4th   Cir.     2006),   that    we   review    sentences      imposed    upon   the

revocation of supervised release to determine whether the sentence

is “plainly unreasonable.” In this case, Strickland's sentence was

within the applicable statutory maximum, the court considered the

Chapter 7 advisory guideline range of five to eleven months, and


                                       - 2 -
the court stated a proper basis for its decision to sentence

Strickland to twenty-four months in prison.              See Crudup, 461 F.3d

at 440. Specifically, the court stated that it believed Strickland

was addicted to marijuana and needed intensive drug treatment. The

court imposed a sentence that was calculated to increase the

likelihood that Strickland would receive such treatment.                 Because

Strickland's sentence was neither procedurally nor substantively

unreasonable,     we   find        that   his    sentence    is    not      plainly

unreasonable.

          Accordingly,        we    affirm      the   district    court's    order

revoking Strickland's supervised release and imposing a twenty-four

month sentence.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                      - 3 -